Citation Nr: 0700864	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  05-03 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement an initial disability rating in excess of 10 
percent for left hip sprain.

2.  Entitlement to service connection for a right ankle 
sprain.

3.  Entitlement to service connection for a left ankle 
disorder.

4.  Entitlement to service connection for bilateral knee 
patellofemoral syndrome.

5.  Entitlement to service connection for asbestos exposure.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1998 to July 
2002.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 decision rendered by the San Juan, 
Puerto Rico Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
right ankle sprain, left ankle disorder, bilateral knee 
patellofemoral syndrome, and asbestos exposure.  This rating 
decision also granted service connection for left hip strain 
with a 10 percent disability rating.

In his substantive appeal, received in February 2005, the 
veteran stated that his service connected left hip disorder 
caused mechanical problems affecting his back.  The RO should 
contact the veteran to ascertain whether he is raising the 
issue of service connection for a back disorder.  

The issues of service connection for right ankle sprain, left 
ankle disorder, and bilateral knee patellofemoral syndrome 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


FINDINGS OF FACT

1.  A left hip sprain is manifested by hip abduction to 40 
degrees; and 130 degrees of hip flexion, with no fractures or 
subluxation.

2.  The veteran was not exposed to asbestos during active 
duty; and there is no currently diagnosed disorder associated 
with asbestos exposure.
CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for left hip sprain have not been met.  
38 U.S.C.A. § 1101, 1110, 5103, 5103A, 5107; 38 C.F.R. 
§ 4.71a Diagnostic Code 5299-5252 (2006).

2.  The criteria for service connection for asbestoses 
exposure have not been met.  38 U.S.C.A. § 1101, 1110, 5103, 
5107 (West 2002); 38 C.F.R. § 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In this case, the veteran's claims were received in June 
2003.  In correspondence dated in July 2003, he was notified 
of the provisions of the VCAA as they pertain to the issue of 
service connection.  Clearly, from submissions by and on 
behalf of the veteran, he is fully conversant with the legal 
requirements in this case.  Thus, the content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  He has not 
identified any additional evidence that could be obtained to 
substantiate the claim.  Therefore, the Board is satisfied 
that VA has assisted the veteran in the development of his 
claim in accordance with applicable laws and regulations.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  Because these claims are being 
denied, any other notice requirements beyond those cited for 
service connection claims, are not applicable.  As indicated 
above, there has been substantial compliance with all 
pertinent VA law and regulations, and to move forward with 
this claim would not cause any prejudice to the veteran.  

Increased rating for Left Hip Strain

Service medical records show recurrent treatment for a left 
hip strain.  Clicking and popping noises with adduction and 
abduction were audible upon physical examinations.  X-rays 
were normal.  

There is no record of clinical treatment for left hip pain 
following separation from service.  However, in April 2003, 
the veteran requested and was granted permission to be 
deactivated from reserve status due to continued left hip 
pain.  The veteran underwent a VA examination in August 2003 
where he complained of left hip discomfort.  Upon physical 
examination, internal rotation of the left hip was to 26 
degrees; external rotation to 57 degrees; flexion to 130 
degrees.  Abduction was to 40 degrees, with adduction 20 
degrees over the midline.  Painful motion was observed 
between 20 and 48 degrees.  Ankylosis was not noted.  The hip 
joints were not additionally limited by pain, fatigue, 
weakness or endurance following repetitive use.  X-ray 
studies of the hip were normal.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran. 38 C.F.R. § 4.3.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1995).  Where, as here, the question for 
consideration is the propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of "staged rating" is required.  Fenderson 
v. West 12 Vet. App. 119, 126 (1999).  The veteran is 
presumed to be seeking the maximum benefit allowed by law and 
regulation.  AB v. Brown, 6 Vet. App. 35, (1993).  

The veteran is currently assigned a 10 percent evaluation for 
his service-connected left hip strain, rated by analogy under 
38 C.F.R. § 4.71a, Diagnostic Codes 5299-5252.  See 38 C.F.R. 
§ 4.20 (2006) [when an unlisted condition is encountered it 
will be permissible to rate it under a closely related 
disease or injury, in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous]; see also 38 C.F.R. § 4.27 (2006).

The Hip and Thigh
525
2
Thigh, limitation of flexion of:

Flexion limited to 10º
40

Flexion limited to 20º
30

Flexion limited to 30º
20

Flexion limited to 45º
10
38 C.F.R. § 4.71a, Diagnostic Code 5252 (2006)

525
3
Thigh, impairment of::

Limitation of adduction of, motion lost beyond 10º
20

Limitation of adduction of, cannot cross legs
10

Limitation of rotation of, cannot toe-out more than 
15º, affected leg
10
38 C.F.R. § 4.71a, Diagnostic Code 5253 (2006)

 		 


The veteran contends he is entitled to an initial disability 
rating in excess of 10 percent for his left hip strain 
disability.  However, based upon a review of the evidence, 
the Board finds that at no time since the grant of service 
connection has the veteran's left hip disability warranted a 
disability rating in excess of 10 percent.  

As an initial matter, the Board is satisfied that the RO's 
assignment of a disability rating under Diagnostic Code 5252, 
by analogy, was proper.  This Diagnostic Code encompasses the 
functions affected, and the anatomical localization and 
symptomatology are closely analogous to the veteran's 
disability.  See Butts v. Brown, 5 Vet. App. 532 (1993) 
(choice of diagnostic code should be upheld if supported by 
explanation and evidence).  

Applying the schedular criteria to the findings of the August 
2003 VA examination, the Board finds that the initial 
assignment of a 10 percent disability rating was proper.  As 
noted, a 10 percent rating will be assigned where flexion of 
the thigh is limited to 45 degrees.  The veteran demonstrated 
thigh flexion of 45 degrees and hip flexion to 130 degrees, 
both of which are full and normal ranges of motion for the 
thigh and hip.  The next highest rating of 20 percent is not 
warranted unless thigh flexion is limited to 20 degrees.  The 
Board has considered whether higher ratings are available 
under other relevant Diagnostic Codes but finds, however, 
that none are available for application.  In this regard the 
Board notes that the evidence does not show ankylosis of the 
hip; or impairment of the thigh or femur to a compensable 
degree.  At the VA examination the veteran was able to abduct 
his left hip to 20 degrees, a range of motion for which a 
compensable rating is not provided.  The Board notes further 
that even if it had, such an additional rating would 
constitute pyramiding, prohibited by VA regulations.  See 38 
C.F.R. § 4.14 (2006) (Evaluation of the same disability under 
various diagnoses constitutes pyramiding, and is prohibited.)  
Thus, the initial disability rating of 10 percent was proper.

The Board also notes that even with consideration of the 
provisions of DeLuca v. Brown, 8 Vet.App. 202, 206 (1995), a 
higher rating is not merited, as functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint was not demonstrated on examination.  A higher rating 
based on a greater limitation of motion due to pain on use, 
including use during flare-ups was not shown.  

Finally, the evidence as a whole does not suggest that this 
case presents so exceptional or unusual a disability picture 
such that the veteran is unable to secure substantially 
gainful employment, or otherwise render a schedular rating 
impractical.  Accordingly, the Board is of the opinion that 
extraschedular evaluation is not warranted under 38 C.F.R. § 
3.321 (2005).

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable in this appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 
55-57 (1990).

Service Connection for Disability Resulting from Asbestos 
Exposure

The veteran contends that he is entitled to service 
connection for exposure to asbestos.  Service connection may 
be granted for disability resulting from disease or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  In 
order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

The Board must not rely on its own medical conclusions in 
deciding claims.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  The United States Court of Appeals for Veterans 
Claims (Court) has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

As to claims involving service connection for asbestos- 
related disease, there are no special statutory or regulatory 
provisions.  However, the VA has provided adjudicators with 
some guidelines in addressing claims involving asbestos 
exposure, as set forth in Veteran's Benefits Administration 
Manual M21-1, Part VI, 7.21.  The manual notes that the most 
common disease is interstitial pulmonary fibrosis 
(asbestosis).  Asbestos fibers may also produce pleural 
effusions and fibrosis, pleural plaques, mesotheliomas of 
pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  

Occupations involving asbestos exposure include mining and 
milling, shipyard and insulation work, demolition of old 
buildings, construction, manufacture and servicing of 
friction products such as clutch facings and brake linings, 
manufacture and installation of roofing and flooring 
materials, asbestos cement sheet and pipe products, etc.  The 
latent period varies from 10 to 45 or more years between 
first exposure and development of the disease.  Also of 
significance is that the exposure to asbestos may be brief 
(as little as a month or two) or indirect (bystander 
disease). 

The clinical diagnosis of asbestosis requires a history of 
asbestos exposure and radiographic evidence of parenchymal 
lung disease.  In reviewing claims for service connection, it 
must be determined whether or not military records 
demonstrate asbestos exposure in service; it should be 
determined whether or not there was asbestos exposure pre-
service and post- service; and it should be determined if 
there is a relationship between asbestos exposure and the 
claimed disease.  Veterans Benefits Administration (VBA) 
Adjudication Procedure Manual M21-1 (M21-1), Part VI, 7.21 
(January 31, 1997).

The pertinent parts of the manual guidelines on service 
connection in asbestos-related cases are not substantive 
rules, and there is no presumption that a veteran was exposed 
to asbestos in service.  Dyment v. West, 13 Vet. App. 141 
(1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed.Cir. 
2002); VAOPGCPREC 4-2000.

Initially, the Board notes that there is no definitive 
evidence showing the veteran was exposed to asbestos, either 
before, during, or following separation from service.  The 
July 1997 entrance physical reflects the veteran's usual 
occupation was listed as shipping and receiving.  Service 
medical records reflect that on a January 2000 Asbestos 
Medical Surveillance Program Questionnaire, the veteran 
denied exposure to asbestos prior to entering the military, 
but reported a two-year history of exposure to asbestos from 
working in the company office in the military.  An addendum 
to this service record indicates that the industrial hygiene 
personnel were contacted and asbestos exposure was not 
confirmed by the annual inspection.  The veteran did not 
respond to the RO's July 2003 correspondence sent in an 
effort to assist him with developing his claim for asbestos 
exposure.  For the foregoing reasons, the Board is satisfied 
that the veteran was not exposed to asbestos during his 
period of active duty service.

The Board also finds that the veteran is not otherwise 
entitled to a VA examination to determine exposure to 
asbestos, as there is conclusive evidence that he was not 
exposed to asbestos in service; and no evidence that he 
currently has any diagnosed disorder or disease recognized to 
be associated with asbestos exposure.  VA will provide a 
medical examination if the evidence reflects the existence of 
a current disability that may be associated with military 
service, but the record does not contain sufficient medical 
evidence to decide the claim.  See also 38 C.F.R. § 
3.159(c)(4) (2005); Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002).  

In the present appeal, the veteran does not even contend that 
he suffers from an asbestos-related disorder, only that he 
was exposed to asbestos.  He has not provided any evidence 
that he suffers from any illness or disease which has been 
recognized to be associated with asbestos exposure.  A review 
of the service medical records is negative for possible 
asbestos-related diseases.  Post-service VA outpatient 
treatment records, which include a November 2002 physical 
examination, noted no history of systemic illnesses.  All 
systems including respiratory, cardiovascular, skin and 
lymphatics, and musculoskeletal were found to be normal.  
Moreover, the veteran's alleged period of exposure was much 
less than 10 years ago.  Significantly, the Board notes that 
the latency period for a disease associated with asbestos 
exposure varies from 10 to 45 or more years between first 
exposure and development of the disease.  There is no 
evidence other than the veteran's subjective belief that he 
was ever exposed to asbestos in service; and there is no 
medical evidence of any asbestos-related disease or 
disability- therefore a VA medical examination is not 
required.  As there is no current disability that may be 
associated with military service, service connection for 
asbestos exposure is denied.

As it regards all of the service connection claims on appeal, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claims, that doctrine is 
not applicable in this appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990).


ORDER

An initial disability rating in excess of 10 percent for left 
hip sprain is denied.

Service connection for asbestos exposure is denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  Upon a review of the file, it appears that this case 
must be remanded for proper notice to the veteran under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

A review of the record reveals that none of the veteran's 
records, including service medical records and VA outpatient 
treatment records were available to the examiner at the time 
of the August 2003 VA medical examination.  Further, in his 
substantive appeal, the veteran stated that mechanical 
changes in his hip movement affected his knees.  The Board 
construes this as a claim for service connection for the 
knees on a secondary basis.  Although they had the 
opportunity at that time, the RO did not address this theory 
of entitlement.

In view of the forgoing, the case is REMANDED for the 
following:

1.  The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA 
that treated the veteran for any knee or 
ankle disorders.  After the veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The veteran should be afforded a VA 
orthopedic examination to evaluate any 
disorders of the knees or ankles.  The 
claims folder should be made available to 
the physician for review before the 
examination.  The examiner is requested 
to provide an opinion indicating whether 
it is at least as likely as not that the 
disabilities of the knees and/or ankles 
began in service, or whether the 
veteran's service-connected left hip 
disability presently causes an increase 
in, but is not the proximate cause of, a 
nonservice connected disability or the 
knees or ankles.  In rendering an 
opinion, the physician should indicate 
whether the baseline level of severity of 
the nonservice-connected disorder of the 
knees or ankles is established by medical 
evidence created before the onset of 
aggravation or by the earliest medical 
evidence created at any time between the 
onset of aggravation and the receipt of 
medical evidence establishing the current 
level of severity of the nonservice-
connected disease or injury.  Adequate 
reasons and bases are to be included in 
the opinion.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


